ACCEPTED
                                                                                              01-14-00684-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        10/21/2015 3:10:22 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                  No. 01-14-00684-CV

                                             In the                        FILED IN
                                   Court of Appeals                 1st COURT OF APPEALS
                                            For the                     HOUSTON, TEXAS
                                                                    10/21/2015 3:10:22 PM
                                 First District of Texas
                                           At Houston               CHRISTOPHER A. PRINE
                                                                             Clerk

                                   

                                    No. 2013-05802J
                               In the 313th District Court
                                Of Harris County, Texas

                                  

                           IN THE MATTER OF M.I.S.
                                     Appellant
                                   

              STATE’S FOURTH MOTION FOR EXTENSION OF TIME
                  WITHIN WHICH TO FILE APPELLATE BRIEF

                                  

TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and 38.6(d),

moves for an extension of time within which to file its appellate brief. In support of its

motion, the State submits the following:

      1.     Appellant was found to have engaged in delinquent conduct by committing
             the offense of aggravated robbery.

      2.     The judge committed appellant to the custody of the Texas Juvenile Justice
             Department for 10 years.

      3.     Appellant filed written notice of appeal on August 14, 2014.

      4.     Appellant filed his brief on May 4, 2015.
5.    The State’s reply brief is due on October 5, 2015.

6.    The State seeks an extension until October 21, 2015, to file its brief.

7.    The State’s brief was filed today.

8.    This is the State’s fourth request for an extension in this case.

9.     The following facts are relied upon to show good cause for the requested
extension:

      My completion of this brief has been delayed by my
      work on two other appellate briefs this past month, as
      well as by my recent preparation for and presentation of
      an oral argument.




                                      2
      WHEREFORE, the State prays that this Court will grant the requested extension.

                                                 Respectfully submitted,


                                                 /s/ Dan McCrory
                                                 DAN MCCRORY
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1901
                                                 (713) 755-5826
                                                 TBC No. 13489950
                                                 Mccrory_daniel@dao.hctx.net

                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been sent to the

following email addresses via TexFile:

      Cheri Duncan
      Amalia Beckner
      Assistant Public Defenders
      Cheri.duncan@pdo.hctx.net
      amaliabeckner@pdo.hctx.net


                                                 /s/ Dan McCrory
                                                 DAN MCCRORY
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1901
                                                 (713) 755-5826
                                                 TBC No. 13489950

Date: October 21, 2015




                                            3